DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-8 and 10-14.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Applicants' arguments, filed 05/03/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0335040, Nov. 13, 2014) in view of Schmaus et al. (US 2010/0324152, Dec. 23, 2010), Carter et al. (US 2014/0302103, Oct. 9, 2014), and Combs et al. (US 2014/0093466, Apr. 3, 2014).
	Yu et al. disclose a method of providing cleanness to hair and/or scalp, for example, providing hair volume and/or providing less oiliness on hair and/or scalp, by applying a hair care composition comprising cationic surfactants, high melting point fatty compounds, metal pyrithione, and metal salts other than metal pyrithiones (abstract). Less oiliness could be provided by effective removal and/or effectiveness absorption of sebum (¶ [0038]). Metal salts other than metal pyrithiones may form a soap with fatty acids of sebum, by which sebum become easier to be washed away from scalp and/or hair (¶ [0033]). The metal salt other than metal pyrithione may be present in the 
	Yu et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 0.1 wt. % to about 12 wt. % 1,2 decanediol.
	However, Schmaus et al. disclose the use of 1,2-decanediol for reduction of the sebum concentration of the skin (abstract). Reduction of the sebum concentration of the skin may mean reduction of the sebum concentration on the hair-covered scalp and on the hair (¶ [0053]). 1,2-decanediol is employed in cosmetic and/or dermatological formulations in a content of from 0.1 to 10 wt. % (¶ [0113]).
 	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1 to 10 wt. % 1,2-decanediol into the composition of Yu et al. motivated by the desire to incorporate an additional agent that will aid in removing sebum as taught by Schmaus et al.  
In regards to having the composition of Yu et al. comprise zinc carbonate and 1,2-decanediol for removing sebum, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Therefore, since zinc carbonate and 1,2-decanediol are both useful in removing sebum, it would have been obvious to one of ordinary skill in the art to have combined them both to remove sebum. 
	The combined teachings of Yu et al. and Schmaus et al. do not disclose wherein the composition comprises about 0.1 wt. % to about 5 wt. % of an emulsifier.
However, Carter et al. disclose a hair care composition comprises an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof (abstract). The concentration of the emulsifier should be sufficient to provide the desired emulsification of the conditioning actives to achieve desired particle sizes and emulsion stability, and generally ranges from about 0.1 wt. % to about 50 wt. % (¶ [0043]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.1 wt. % to about 50 wt. % an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof into the composition of Yu et al. since the composition may be in the form of an emulsion and such emulsifier and amount of emulsifier is effective to form a desirable and stable emulsion as taught by Carter et al. 

	However, Combs et al. disclose a hair care composition (abstract). The composition may comprise a rheology modifier to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings. Suitable rheology modifiers include SepigelTM 305 (¶ [0065]). 
	Sepigel 305 comprises polyacrylamide, C13-14 isoparaffin, and laureth-7 as evidenced on page 27 of the instant specification. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated SepigelTM 305 into the composition of Yu et al. motivated by the desire to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings as taught by Combs et al.
In regards to instant claim 1 reciting wherein (1) the interfacial tension between the solid particle and sebum is from about 5 to about 18 dyn/cm, (2) the sebum exhibits a spreading coefficient on the solid of greater than about 22 dyn/cm, and (3) the work of adhesion of the sebum to the solid particle is greater than about 75 dyn/cm, the composition of Yu et al. disclose substantially the same solid particle as the claimed invention (i.e. zinc carbonate). Therefore, one of ordinary skill in the art would reasonably expect that (1) the interfacial tension between the zinc carbonate and sebum is from about 5 to about 18 dyn/cm, (2) the sebum exhibits a spreading .

2.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0335040, Nov. 13, 2014) in view of Schmaus et al. (US 2010/0324152, Dec. 23, 2010), Carter et al. (US 2014/0302103, Oct. 9, 2014), Combs et al. (US 2014/0093466, Apr. 3, 2014), and further in view of Tashjian et al. (US 5,288,484, Feb. 22, 1994).
	The teachings of Yu et al., Schmaus et al., Carter et al., and Combs et al. are discussed above. Yu et al., Schmaus et al., Carter et al., and Combs et al. do not disclose do not disclose wherein the composition is a pre-wash composition.
	However, Tashjian discloses a pretreatment conditioner. The pretreatment conditioner is applied to hair followed by shampooing with an anionic shampoo (abstract). Hair treated with the composition is left looking clean and easy to style after the treatment and shampooing (col. 2, lines 27-29).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Yu et al. to be in the form a pretreatment conditioner since this is a known and alternative product form for compositions that clean hair as taught by Tashjian et al. 



Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections have been made. 

In regards to Applicant’s argument that the claimed invention is unexpected, the Examiner does not find Applicant’s argument to be persuasive. 
Table 1 of the instant specification shows wherein adding 1.6% zinc carbonate to a composition comprising 1% 1,2-decanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-decanediol and a composition comprising 1.6% zinc carbonate. 
This does not appear to be unexpected since as discussed in the rejection, 1,2-decanediol and zinc carbonate are both known to remove sebum, thus one of ordinary skill in the art would reasonably expect the combination of 1,2-decanediol with zinc carbonate to remove more sebum than 1,2-decanediol only and zinc carbonate only since the combination comprises a higher amount of sebum removing agents. Furthermore, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look. 
Table 1 of the instant specification also shows wherein adding 0.5% hydrophobic silica to a composition comprising 1% 1,2-decanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-decanediol. 
This does not appear to be unexpected since as evidenced by Zhao (US 2009/0247648) discloses wherein silica silylate (i.e. hydrophobic silica) is a sebum 
Table 1 of the instant specification additionally shows wherein adding 1.6% zinc carbonate to a composition comprising 1% 1,2-dodecanediol has a higher % sebum removal, clean feel rating, and clean look rating compared to a composition comprising 1% 1,2-dodecanediol. 
This does not appear to be unexpected since as discussed in the rejection, zinc carbonate removes sebum. One of ordinary skill in the art would reasonably expect a composition comprising a higher amount of sebum removing agents to remove more sebum than a composition comprising fewer or no sebum removing agents. Furthermore, one of ordinary skill in the art would reasonably expect a composition with less sebum to have a cleaner feel and a cleaner look.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 17 of copending Application No. 16/209,267 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a combination of polyacrylamide, C13-14 isoparaffin and laureth-7. However, Combs et al. disclose a hair care composition (abstract). The composition may comprise a rheology modifier to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings. Suitable rheology modifiers include SepigelTM 305 (¶ [0065]). The copending claims recite wherein the copending composition comprises a polymeric rheology modifier. Accordingly, it would have been obvious to have incorporated SepigelTM 305 into the pending composition since it is a known and effective polymeric rheology modifier as taught by Combs et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/209,294 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014). Although the claims at issue are not identical, they are not patentably distinct the pending claims recite a combination of polyacrylamide, C13-14 isoparaffin and laureth-7. However, Combs et al. disclose a hair care composition (abstract). The composition may comprise a rheology modifier to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings. Suitable rheology modifiers include SepigelTM 305 (¶ [0065]). It would have been obvious to have incorporated SepigelTM 305 into the pending composition since in order to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings as taught by Combs et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of copending Application No. 16/209,230 (reference application) in view of Combs et al. (US 2014/0093466, Apr. 3, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite a combination of polyacrylamide, C13-14 isoparaffin and laureth-7. However, Combs et al. disclose a hair care composition (abstract). The composition may comprise a rheology modifier to increase the substantively of the composition such that it does not drip undesirably onto other areas of the body, onto clothing, or onto home furnishings. Suitable rheology modifiers include SepigelTM 305 (¶ [0065]). The copending claims recite wherein the copending composition comprises a polymeric rheology modifier. Accordingly, it would TM 305 into the pending composition since it is a known and effective polymeric rheology modifier as taught by Combs et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.

Conclusion
Claims 1, 4-8 and 10-14 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612